F,11 ,n this 1nformat1on to 1dent1fy your case
                                                                                                                                     Ffl . D
Debtor 1

Debtor2
                 Johnita
                  FnlName


(Spouse, if filing) Fnt Name
                                            --
                                            Middle Name
                                                                       Dukes
                                                                       UIIIName


                                                                       UIII Name
                                                                                                                               19 APR I 5 P , 3: 5 I
                                                                                                                                     fHCllnhD Jv,•.ES
United States Bankruptcy Court for the: Southern District of Ohio
                                                                                                                                   CLERK        ORCJi m
                                                                                                                                                      RT ..
Case number
(If known)
                                                                                                                               U.S. "•..AN.K.RU. t,;,    1sisan
                                                                                                                                                    .,1 .. ,     fil'
                                                                                                                                   C,~,~•~•NAT'
                                                                                                                                      II~'-' !, ~I
                                                                                                                                                    a ,.1
                                                                                                                                                   ,. '-> , 1.
                                                                                                                                                                    mg


  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                                  1211s

 If you are an individual fiHng under chapler 7, you must fill out this form if:
 •   creditors have claims secured by your property, or
 •   you have leased personal property and the lease has not expired.
 You must file this form with the court within 30 days after you file your bankruptcy petition or by the dale set for the meeting of creditors,
 whichever Is eartler, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
 If two manied people are filing together in a joint case. both are equally l8SpOIISible for supplying c:orrea infolmatiolL
 Both debtors must sign and date the form.
 Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
 write your name and case number (If known).

 •ifI              Ust Your Crediton Who Have Secured Claims

     1. For any creditors that you listed in Part 1 of Schedule D: CIIMlilo,s Who Have Claims Secured by Property (Official Form 1060), fill in the
        Information below.

           Identify the creditor and the property that is collateral               What do you intend to do with the property that          Did you claim the property
                                                                                   secures a debt?                                          as exempt on Schedule C?


         Creditor's
         name:
                         GM F'    . I
                             1nancaa
                                                                                   D Surrender the property.                                •   No
                                                                                   •   Retain the property and redeem it.                   lif Yes
        Description of         2017 Nissan Altima                                  liZI Retain the property and enter into a
        property
        seaJringdebt                                                                   Reaffirmation Agreement.
                                                                                   •   Retain the property and [explain): _ _ __




        Creditor's                                                                 • Surrender the property.                                •   No
        name:
                                                                                   • Retain the property and redeem it.                     •   Yes
        Desaiption of
        property
                                                                                   • Retain the property and enter into a
                                                                                     Reaffirmation Agreement.
        seaJring debt
                                                                                   • Retain the property and (explain): _ _ __
        Creditor's                                                                 • Surrender the property.                   •                No
        name:
                                                                                   • Retain the property and redeem it.        •                Yes
        Oesaiption of
        property
                                                                                   • Retain the property and enter into a
                                                                                     Reaffirmation Agreement.
        securing debt
                                                                                   • Retain the property and [explain]: _ _ __
         Creditor's                                                                • Surrender the property.                                •   No
         name:
                                                                                   • Retain the property and redeem it.                     •   Yes
         Description of
         property
                                                                                   • Retain the property and enter into a
                                                                                     Reaffirmation Agreement.
         sea.sing debt
                                                                                   • Retain the property and [explain]: _ _ __

  Official Fonn 108                           Statement of Intention for Individuals FIiing Under Chapter 7                                            page 1
 •§fM
                   Johnita
                   FntName
                                 --           UIIIName




                   Ust Your Unexpired Personal Property Leases
                                                               Dukes                             Case number (ff,a-,,),_ _ _ _ _ _ _ _ _ _ _ __




  For any unexpired personal property lease that you listed in Schedule G: &ecutory Confracfs and Unexpired Leases (Official Form 106G),
  fill In the Information below. Do not list real estate leases. Unexpired leases are leases that are still In effect; the lease period ha not yet
  ended. You may assume an unexpired personal property lease If the trustee does not assume It. 11 U.S.C. § 365(p)(2).

        Describe your unexpired personal property leases                                                            Will the lease be assumed?

       Lessor's name:
                                                                                                                    •   No

       Description of leased
                                                                                                                    •   Yes
       property:


       Lessor's name:                                                                                               •   No

       Desaiption of leased
                                                                                                                    •   Yes
       property:


       Lessor's name:
                                                                                                                   •    No
       Description of leased                                                                                       •    Yes
       property:


       Lessor's name:                                                                                              •    No
                                                                                                                   •    Yes
       Description of leased
       property:


       Lessor's name:                                                                                              •    No

       Description of leased
                                                                                                                   •    Yes

       property:


       Lessor's name:                                                                                              •    No

       Description of leased
                                                                                                                   •    Yes

       property:


       Lessor's name:                                                                                              •    No

       Description of leased
                                                                                                                   •    Yes

       property:




FEM a.n                  Bek,w


     Under penalty of perjury, I declare that I have Indicated my Intention about any property of my estate that secures a debt and any
     perso I property that       ubject to an unexpired lease.


   X                                                       X
                                                               Signature d Debtor 2

                                                               Date
                                                                      _M_M_/_00_/-,-,YYYY-c=--




Official Form 108                          Statement of Intention for Individuals Fling Under Chaplllr 7                            page2
